Citation Nr: 0503109	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis with 
chronic obstructive pulmonary disease (COPD). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
lumbosacral spine. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from February 1965 to July 
1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which held that 
new and material evidence had not been received to reopen the 
veteran's claims for service connection for bronchitis with 
chronic COPD, hypertension and arthritis of the lumbosacral 
spine.

During the pendency of the appeal, the RO denied other claims 
submitted by the veteran.  However, the veteran's October 
2002 notice of disagreement and July 2004 VA Form 9 address 
only the issues set forth on the title page of this decision.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the sole issues 
before the Board on appeal are whether new and material 
evidence has been received to reopen claims for service 
connection for hypertension, arthritis of the lumbosacral 
spine and bronchitis with chronic COPD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed August 1994 rating decision denied the 
veteran's claims for service connection for COPD secondary to 
chronic bronchitis, hypertension and arthritis.  

3.  Evidence added to the record since the August 1994 rating 
decision denying the veteran's claims for service connection 
for COPD secondary to chronic bronchitis, hypertension and 
arthritis is either cumulative of previously considered 
evidence or, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 RO decision 
denying the veteran's claim for service connection for 
bronchitis with chronic COPD is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence received since the August 1994 RO decision 
denying the veteran's claim for service connection for 
hypertension is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  Evidence received since the August 1994 RO decision 
denying the veteran's claim for service connection for 
arthritis of the lumbosacral spine is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The revised regulations provide a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
requiring VA to request existing records from Federal agency 
or non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  Further, in such claims, 
only upon reopening will VA provide an examination or obtain 
a medical opinion if necessary to decide a claim, which will 
be when there is insufficient competent medical evidence to 
decide the claim.  38 C.F.R § 3.159(c)(4)(iii)).

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 2002 rating decision on appeal, the 
December 2002 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in June 2003 and June 
2004 adequately informed him of the evidence needed to reopen 
his claims.  The Board observes that a September 2003 VCAA 
notice letter and the June 2004 SSOC informed him of the 
VCAA's implementing regulations.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to reopen his claims and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a service-connection 
claim.  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the Board 
finds that the timing of the notice did not prejudice the 
veteran.  During the pendency of his claims he has been 
afforded numerous opportunities to submit information 
relating to any additional evidence that may be available.  
He has failed to identify any sources of additional 
outstanding evidence or indicate that he was in the process 
of obtaining additional evidence.  On the contrary, in July 
2004 correspondence the veteran informed VA that he had no 
additional evidence to submit and requested that the RO 
certify his appeal to the Board immediately.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the veteran desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
the September 2003 VCAA notice letter, the RO requested that 
the veteran "[t]ell us about any additional evidence or 
information that you want us to try and get for you."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3).  VA has 
obtained all available service medical records and post-
service medical records.  The appellant has not indicated 
that there are any additional medical records available to 
substantiate his claims.  Again, the Board observes that in 
July 2004 the veteran informed VA that he had no additional 
evidence to submit.  

As to any duty to provide a medical opinion, the Board notes 
that in applications to reopen a previously and finally 
denied claim, only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim.  38 C.F.R § 
3.159(c)(4)(iii)).  As the appellant's claims are not 
reopened, medical opinions are not required.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's application to reopen the 
claims for service connection, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to the 
appellant's claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has made contentions in various letters and 
during a March 2003 hearing at the RO before RO personnel.  
The veteran continues to asserts that he now has 
hypertension, arthritis of the lumbosacral spine and 
bronchitis with COPD as a result of his active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The August 1994 rating decision, inter alia, denied service 
connection for COPD secondary to chronic bronchitis, 
hypertension and arthritis.  The rating decision found that 
the claimed disabilities were not shown in service or within 
the one-year period following service (where applicable).  
They had their onset five or more years after service (by the 
veteran's own report), and there was no nexus shown by the 
post-service medical evidence, which were records of 
treatment provided more than 20 years after service.  The 
evidence of record at that time included the veteran's 
service medical records; VA medical records for 
hospitalizations in November 1993, December 1993, and January 
1994; and a May 1994 VA examination report.  

Evidence submitted since the August 1994 rating decision 
became final includes reports of a June 1996 VA general 
medical examination.  The pertinent diagnoses were 
hypertension; degenerative joint disease, lumbar spine; and 
chronic bronchitis (by history).  

The reports of VA examinations conducted in July 1997 have 
also been associated with the claims file.  The report of a 
cardiology examination resulted in a diagnosis of no evidence 
of heart disease.  The report of an examination of the 
trachea and bronchi resulted in a diagnosis of no definite 
evidence of COPD.  The report of an orthopedic examination 
resulted in a pertinent diagnosis of no evidence of 
rheumatoid arthritis.  The report of a spinal examination 
resulted in a diagnosis of minimal degenerative disc disease 
of the lumbosacral spine.  

The veteran has also submitted numerous private and VA 
medical records.  Private treatment reports, prescriptions 
and payment receipts dated in November 2002 refer to 
treatment of a submandibular mass.  Additional hospital 
treatment reports from VA hospitalizations in November 1993, 
December 1993, and January 1994 have been associated with the 
claims file.  These records pertain to treatment of a number 
of conditions, including COPD and bronchitis.  VA treatment 
records dated from 1994 to 2002 pertain to a number of 
complaints, including symptoms associated with the claimed 
disabilities.  A January 2000 medical certificate and a 
December 2000 medical report, from a private hospital, 
provide diagnoses of COPD, hypertension and arthritis.  The 
transcript of the veteran's February 2000 hearing indicates 
that he had no additional evidence to submit.  He reiterated 
that his COPD began during service, and that he started 
smoking in service.  

Legal Analysis

The August 1994 rating decision denying service connection 
for COPD secondary to chronic bronchitis, hypertension and 
arthritis is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104 (West 2002).  In order 
to reopen these claims, the veteran must present or secure 
new and material evidence with respect to the claims.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the August 1994 rating decision.  

In a broad sense, all of the evidence submitted after the 
August 1994 rating decision is new, in that none of it was of 
record at that time.  On the other hand, this newly submitted 
evidence is not new within the meaning of the cited legal 
authority because it is cumulative of previously considered 
evidence. It merely confirms what had already been 
established: the veteran currently has bronchitis with COPD, 
hypertension and arthritis of the lumbosacral spine.  In 
fact, some of the newly submitted evidence fails to even 
establish current disability.  In addition, the evidence 
submitted after the August 1994 rating decision is not 
material, because it does not provide a more complete 
picture, within the meaning of Hodge, supra.  

What was missing at the time of the August 1994 rating 
decision was medical evidence showing that the veteran 
suffered from the claimed conditions during service, or; that 
the veteran suffered from the claimed conditions to a 
required degree within an applicable presumptive period, or; 
that the claimed conditions are causally related to the 
veteran's service.  The additional evidence does not 
demonstrate any of these factors.  It provides only that the 
veteran has received treatment for bronchitis with COPD, 
hypertension and arthritis since 1993.  The evidence does not 
provide any opinions linking these conditions to the 
veteran's service.  

As to the veteran's own lay assertions alleging etiological 
relationships between the current claimed conditions and his 
service, these statements are redundant of prior contentions 
and do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As to the veteran's assertion that his lung disease is due to 
smoking that began during service, while the assertion may be 
new, aside from the fact that there is no suggestion from 
contemporaneously recorded evidence that there nicotine 
addiction began during service, the veteran's lay contention 
is not material evidence as there is no legal entitlement to 
service connection for disability attributable to the use of 
tobacco products during service with respect to any claim, 
such as this application to reopen a claim, received after 
June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002).  See 
also Pub. L. No. 105-206, §§ 8202, 9016, 112 Stat. 685, 865-
66, 868 (July 22, 1998).

As the preponderance of the evidence is against the 
application to reopen the veteran's claims for service 
connection for bronchitis with chronic COPD, hypertension and 
arthritis of the lumbosacral spine, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).













ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
bronchitis with COPD is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hypertension is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
arthritis of the lumbosacral spine is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


